711 N.W.2d 376 (2006)
474 Mich. 1099
Joanne ROWLAND, a/k/a Joan Rowland, Plaintiff-Appellee,
v.
WASHTENAW COUNTY ROAD COMMISSION, Defendant-Appellant.
Docket No. 130379, COA No. 253210.
Supreme Court of Michigan.
March 31, 2006.
On order of the Court, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues addressed: (1) whether appellant's proposed overruling of Hobbs v. Michigan State Highway Dep't, 398 Mich. 90, 96, 247 N.W.2d 754 (1976), and Brown v. Manistee Co. Rd. Comm., 452 Mich. 354, 356-357, 550 N.W.2d 215 (1996), is justified under the standard for applying stare decisis discussed in Robinson v. City of Detroit, 462 Mich. 439, 463-468, 613 N.W.2d 307 (2000); and (2) if so, whether a decision overruling Hobbs and Brown should have retroactive or prospective application under the standard discussed in Pohutski v. City of Allen Park, 465 Mich. 675, 695-699, 641 N.W.2d 219 (2002).